[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 01-1069

                        MICHAEL A. HAMILTON,

                       Plaintiff, Appellant,

                                 v.


      CHERYL D. DINEEN; DENISE CARTER; GAIL SARGRUS; MARK
                    JOUKNINVIRAN; DIANE CARLOZZI, ESQ.,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                Torruella and Lynch, Circuit Judges.



    Michael A. Hamilton on brief pro se.




                          August 27, 2001
          Per Curiam. Appellant Michael A. Hamilton filed a

complaint in the Massachusetts federal district court and

asked to proceed in forma pauperis.       His complaint attacked

state court proceedings which had resulted in the loss of

custody of his three children.       After granting IFP status,

the district court dismissed the complaint on the ground

that it lacked an arguable basis in law.          See 28 U.S.C. §

1915(e)(2)(B)(i) ("the court shall dismiss the case at any

time if the court determines that . . . the action or appeal

. . . is frivolous").      In particular, the court determined

that the complaint was barred by the Massachusetts three-

year   statute   of   limitations   applicable   to    civil   rights

actions brought under 42 U.S.C. § 1983.

          We note, first, that appellant does not address,

on appeal, the merits of the district court's determination

regarding the statute of limitations.      Of course, failure to

argue an issue on appeal waives that issue.           Ortega Cabrera

v. Municipality of Bayamon, 562 F.2d 91, 102 n.10 (1st Cir.

1977).   This alone, then, would be reason to affirm the

district court judgment.

          In any event, there was no error in the district

court's decision.       Appellant argued below that a state

statute of limitations has nothing to do with a federal
civil rights action and that the district court had erred in

applying any limitations period to his complaint.

                 This assertion is palpably
                 incorrect.     At   all  times
                 material hereto, the law was
                 clear that, when Congress had
                 not    established    a   time
                 limitation for a federal cause
                 of action, a local limitations
                 period was to be adopted as
                 federal law so long as it was
                 not inconsistent with federal
                 law or policy to do so.
                 [This] practice demand[s] the
                 application of state personal
                 injury statutes of limitations
                 in section [1983] suits.


Johnson v. Rodriguez, 943 F.2d 104, 107 (1st Cir. 1991)

(citations omitted).       As a result, the Massachusetts three-

year statute of limitations for personal injury actions

applies to this case.      See Nieves v. McSweeney, 241 F.3d 46,

51 (1st Cir. 2001) (citing M.G.L.c. 260, § 2A).            Appellant's

reliance on Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971),   is   misplaced    as   that   case   did   not   involve   the

question of the statute of limitations applicable to a civil

rights action.

           Appellant does not dispute the district court's

determination that his cause of action accrued, at the

latest, on May 12, 1997, when Cheryl Dineen was awarded

custody of Hunter, the last of appellant's children.                 The

                                  -3-
probate proceedings which resulted in appellant's loss of

custody plainly are the basis of appellant's complaint and

the complaint focuses on the alleged actions the defendants

took during these proceedings.    Thus, the complaint, filed

on September 5, 2000, was over three months late.

         The judgment of the district court is affirmed.




                            -4-